 224300 NLRB No. 27DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1In adopting the judge's finding that, in violation of Sec. 8(a)(5) and (1)of the Act, the Respondents supplied false and misleading answers to the
Union's information requests, we rely on facts establishing that the Respond-
ents supplied contradictory responses to the Union. Thus, the answers provided
by Respondent Forman/Leon's Leasing in its letters of April 19 and May 16,
1989, indicated that there were no common directors or officers as between
these two entities, while on November 22, 1989, this Respondent represented
that ``Harold Munter ... is an Officer and Director of both companies

throughout the entire period.'' Similarly, Respondent Washington/Newco indi-
cated in its April 19 and May 16, 1989 responses to the Union's question
whether there were any directors and officers common to Newco and Charmer
(another entity possibly owned and controlled by members of the Merinoff
family, as to which the Union sought information), that only Charles Merinoff
fit such a description. Yet in documents that the Union's attorney obtained
later from the District of Columbia government, it appears that Newco's direc-
tors are Charles Merinoff, Herman Merinoff, and Steven Drucker, all three of
whom are also directors and officers of Charmer.We also agree with the judge that, in violation of Sec. 8(a)(5) and (1), theRespondents engaged in unwarranted delays in supplying the Union with the
requested information. Both Respondents Forman/Leon's Leasing and
Washington/Newco refused and failed to furnish any information during the
period beginning June 7, 1988, when the Union made its initial request, to
February 15, 1989, a period of approximately 8 months. Washington/Newco
ceased providing information altogether on June 28, 1989, and Forman/Leon's
ceased providing information on May 16, 1989, except for a last-minute sub-
mission on November 22, 1989, only 6 days before trial.2We shall modify the recommended Order and notice to require the Re-spondents to furnish the information as set forth in the complaints.We grant the Respondents' exception regarding the inclusion of RespondentBeitzell & Co. in the findings of violations and the remedial Order. There is
no evidence that Beitzell was ever requested to supply information.Association of D.C. Liquor Wholesalers and itsmembers Forman Bros., Inc., and/or Leon's
Leasing Co., Inc., Washington Wholesale Liq-
uor Co., Inc., and Beitzell & Co. and Inter-national Brotherhood of Teamsters, Chauf-
feurs, Warehousemen and Helpers of America,
Local Union No. 639, AFL±CIOAssociation of D.C. Liquor Wholesalers and itsmembers Forman Bros., Inc. and/or Leon's
Leasing Co., Inc., Washington Wholesale Liq-
uor Co., Inc. and/or Newco Washington Whole-
sale Liquor Company, Inc., and Beitzell & Co.
and International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of
America, Local Union No. 639, AFL±CIO.
Cases 5±CA±20103 and 5±CA±20321September 28, 1990DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYOn March 22, 1990, Administrative Law JudgeFrank H. Itkin issued the attached decision. The Re-
spondents filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order as
modified.2ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge asmodified below and orders that the Respondents, Asso-
ciation of D.C. Liquor Wholesalers and its members
Forman Bros., Inc. and/or Leon's Leasing Co., Inc.,
Washington Wholesale Liquor Co., Inc. and/or Newco
Washington Wholesale Liquor Company, Inc., Wash-
ington, D.C., their officers, agents, successors, and as-
signs, shall take the action set forth in the Order as
modified.1. Substitute the following for the judge's paragraph1(a).``(a) Failing and refusing to bargain in good faithwith the Union, International Brotherhood of Team-
sters, Chauffeurs, Warehousemen and Helpers of
America, Local Union No. 639, AFL±CIO as the ex-
clusive bargaining agent of their employees in the fol-
lowing appropriate unit by failing and refusing to fur-
nish the Union with certain requested information, in-
cluding requested supporting documentation, as de-
scribed in Appendix A, which is necessary and rel-
evant to the Union's performance of its function as the
exclusive bargaining agent of the unit employees. The
appropriate bargaining unit is:All truck drivers, tow motor operators, checkers,helpers and warehousemen employed by Respond-
ent Employers, excluding all other employees,
guards and supervisors as defined in the Act.''2. Substitute the following for the judge's paragraph2(a).``(a) Furnish the Union with the requested informa-tion as described in Appendix A.''3. Substitute the attached Appendix B for that of theadministrative law judge.APPENDIX ACase No. 5±CA±20103Provide the following information requested by theUnion in its letters dated June 7, June 17, June 27, and
October 14, 1988.1. The contract of sale between RespondentWashington and an entity named Charmer, plus
all documents which shall identify Charmer.2. Information as to all of the corporate and fi-nancial arrangements involving Respondent Wash-
ington and Charmer.3. All documents showing the identity and rela-tionship between Forman Bros., Inc. and Leon's
Leasing Co., Inc.4. Information as to all of the corporate and fi-nancial arrangements involving Forman Bros., Inc.
and Leon's Leasing Co., Inc. 225ASSN. OF D.C. LIQUOR WHOLESALERSCase No. 5±CA±20321In the case of Washington Wholesale Liquor Co.,Inc., provide the following information supported by
documents.1. The schedules and lists attached to the agree-ment between Washington and Newco (e.g.,
Sched. C, p. 12 of agreement);2. Identify and explain paragraph 6(g) of theagreement (p. 12) that ``no governmental agency
or department investigation is pending or threat-
ened against Sellor or any of its property or as-
sets'';3. Identify and explain the statements that thereare no governmental suits or proceedings and no
litigation pending against Washington (pp. 30±31
of the agreement);Provide the following information for Newco andCharmer for the time period January 1, 1987, through
the present, unless otherwise indicated.1. The office address and employment history(including job titles and responsibilities), for the
period indicated above to date, of a) each present
company officer and/or director and b) each
former company officer and/or director who was
employed at any time during that period.2. The name and employment history (includingjob titles and responsibilities) of each current or
former director, officer, supervisor, and/or em-
ployee of any of the companies who at any time
since January 1, 1987, has been or was employed
by any of the other companies in any capacity.3. The state or states in which each companyhas been and/or is qualified or registered to do
business, and the dates the company so qualified
or registered.4. The names and addresses of all persons, cor-porations, or other entities owning stock (and the
percentage of their ownership) in each company
as of January 1 of each year from 1987 to date.5. The nature of the business of each company,including products, services, customers and loca-
tions of distribution warehousing, and/or sales fa-
cilities.6. The date, terms and parties to each contract,commitment or understanding, whether oral or
written, under which the companies have been
and/or are jointly obligated to engage in business
activity.7. The date, terms and parties to each contract,commitment or understanding, whether oral or
written, between the companies under which one
of the companies has been and/or is required or
authorized to use the services, facilities, per-
sonnel, or equipment of any of the other compa-
nies.8. The date, terms, parties to and persons enter-ing into each contract, commitment, or under-
standing, whether oral or written, between the
companies.9. The date, terms, and parties to and personsentering into each contract, commitment, or un-
derstanding, whether oral or written, under which
one of the companies agreed to loan, sell and/or
contribute equipment, services, money and/or any
other things of value to any of their other compa-
nies.10. The date and substance of each bid sub-mitted by one company for work to be performed
in whole or in part by other company.11. The date and substance of each contract en-tered into by one company for work which was,
or is, being performed in whole or in part by any
of the other companies, including, but not limited
to, work performed in Washington, D.C.12. The identity of each person or entity thatguaranteed the performance of each contract en-
tered into by either company, and the parties to
the contract.13. The name, effective dates, terms and classof eligible employees, supervisors, officers and/or
directors of each health, life insurance, pension,
incentive, stock option, retirement and/or similar
benefit plan offered by each company.14. The nature and terms of any lines of credit,revolving credit, or other credit arrangements of-
fered by one company to any of the other compa-
nies, the dates on which such credit was extended,
the amount of credit extended, and the parties to
each extension of credit.15. The nature and amount of indebtednessowed by each company to the other company on
June 1 of each year from 1987 to date.16. Identify the banking institution, branch lo-cation, and account number of each company's
bank account and payroll accounts.17. Identify the law firm or firms and the ac-counting firm or business representing each com-
pany.Provide the following information for Forman andLeon's for the time period January 1, 1987, through
the present, unless otherwise indicated:1. The name and employment history (includingjob titles and responsibilities) of each current or
former director, officer, supervisor, and/or em-
ployee of any of the companies who at any time
since January 1, 1987, has been or was employed
by any of the other companies in any capacity.2. The names and addresses of all persons, cor-porations, or other entities owning stock (and the
percentages of their ownership) in each company
as of January 1 of each year from 1987 to date. 226DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3. The nature of the business of each company,including products, services, customers and loca-
tions of distribution warehousing, and/or sales fa-
cilities.4. The name, title, employer, and job duties ofany persons who are, or who have been, respon-
sible in any way for labor relations and/or per-
sonnel relations for each company, the period of
time during which each of these persons was as-
signed these responsibilities, and each person's
employer during each such period of time.5. The name, title, and employer of each personwho had, or has, responsibility for hiring, firing,and supervising employees in each company, the
period of time during which each of these persons
was assigned these responsibilities, and each per-
son's employer during each such period of time.6. The name, title, and employer of each personresponsible for new businesses for each company,
and the period or periods of time during which
each of these persons was assigned these respon-
sibilities.7. The name, effective dates, terms and class ofeligible employees, supervisors, officers and/or di-
rectors of each health, life insurance, pension, in-
centive, stock option, retirement, and/or similar
benefit plan offered by each company.8. The dates, participants and substance of eachmeeting, conference and/or discussion attended by
one or more shareholders, directors, officers, su-
pervisors, and/or employees of any of the compa-
nies at which the formation and/or function of any
of the other company was discussed.9. Copies of those portions of all documents,including but not limited to correspondence,
memoranda, notes, and minutes, which refer di-
rectly or indirectly to the formation, dissolution,
and/or function of any of the other companies.10. The date, substance, and participants ineach meeting attended by supervisory employees
from both companies.11. Provide each company's contractor licensenumber for each state where it does business.APPENDIX BNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that wehave violated the National Labor Relations Act and
has ordered us to post and abide by this notice.WEWILLNOT
fail and refuse to bargain in goodfaith with the Union, International Brotherhood of
Teamsters, Chauffeurs, Warehousemen and Helpers ofAmercia, Local Union No. 639, AFL±CIO as the ex-clusive bargaining agent of our employees in the fol-
lowing appropriate bargaining unit by failing and re-
fusing to furnish the Union with certain requested in-
formation, as described in the Board's Decision, in-
cluding requested supporting documentation, which is
necessary and relevant to the Union's performance of
its function as the exclusive bargaining agent of the
unit employees. The appropriate bargaining unit is:All truck drivers, tow motor operators, checkers,helpers and warehousemen employed by Respond-
ent Employers, excluding all other employees,guards and supervisors as defined in the Act.WEWILLNOT
in any other manner interfere with,restrain, or coerce our employees in the exercise of the
rights guaranteed to them in Section 7 of the National
Labor Relations Act.WEWILL
furnish the Union with the requested infor-mation, including the requested supporting documenta-
tion, as described in the Board's decision.ASSOCIATIONOF
D.C. LIQUOR, WHOLE-SALERSANDITSMEMBERS
FORMANBROS., INC. AND/ORLEON'SLEASINGCO., INC., WASHINGTONWHOLESALELIQUORCO., INC. AND/ORNEWCOWASHINGTONWHOLESALELIQUORCOMPANY, INC.Marc A. Stefan and Bruce E. Goodman, Esq., for the GeneralCounsel.Ronald E. Tisch and Linda H. Thatcher, Esq., for the Em-ployers.Hugh J. Beins and Elizabeth J. Head, Esq., for the Union.DECISIONFRANKH. ITKIN, Administrative Law Judge. Unfair laborpractice charges and amended charges were filed in the
above cases on November 9, 1988, January 30, March 20,
and July 24, 1989. Complaints issued on February 27 and
August 11, 1989, and were amended at the hearing. The
cases were consolidated on August 14, 1989. General Coun-
sel alleges that Respondent Employers violated Section
8(a)(5) and (1) of the National Labor Relations Act by their
failure and refusal to bargain in good faith with the Union
as the exclusive bargaining agent of an appropriate unit of
their employees by refusing to supply to the Union certain
requested information that was both necessary for and rel-
evant to the Union's performance of its function as bar-
gaining agent for the unit employees; by responding to the
Union's requests for information with false and misleading
information; and by the unwarranted delay in supplying cer-
tain requested information. Respondents deny violating the
Act as alleged. A hearing was held on the issues raised in
Washington, D.C., on November 28, 1989. On the entire
record, including my observation of the demeanor of the wit-
nesses, I make the following 227ASSN. OF D.C. LIQUOR WHOLESALERSFINDINGSOF
FACTThe jurisdictional allegations of the amended consolidatedcomplaints are not disputed. Rather, counsel for Respondents
principally argues that the Union's information requests, dis-
cussed below, are not presumptively relevant and the Union
has failed to sufficiently demonstrate relevancy; Respondents
Forman and/or Leon's responded to every information re-
quest; Respondent Newco has sufficiently responded to the
information requests; Respondents Association, Beitzell,
Forman, and Washington are not proper parties to this pro-
ceeding; and General Counsel was improperly permitted to
amend his consolidated complaints at the hearing.However, before turning to the Union's information re-quests and the related contentions of the parties, it is impor-
tant to note the following background information. On May
17, 1988, Administrative Law Judge Thomas R. Wilks issued
his decision in Case 5±CA±18743 reported at 292 NLRB
1234 (1989), finding, inter alia, that Respondents Associa-
tion, Forman, Leon's, Washington, and Beitzell violated Sec-
tion 8(a)(5) and (1) of the Act on and after February 27,
1987, by failing to bargain in good faith with the Union; by
unilaterally implementing changes in terms and conditions of
employment; and by locking out and replacing unit employ-
ees. The administrative law judge further found that Re-
spondents' lockout and replacement of the unit employees
also violated Section 8(a)(3) and (1) of the Act and rec-
ommended, inter alia, reinstatement, a make-whole remedy,
and broad order. The Board, on February 21, 1989, issued
its Decision and Order affirming, insofar as pertinent here,
the findings and conclusions of the administrative law judge.
The Board agreed that ``Respondents' conduct on February
27, 1987, and thereafter, in failing to bargain in good faith
and in unilaterally implementing changes in terms and condi-
tions of employment, violated Section 8(a)(5) and (1) of the
Act''; ``that the lockout and replacement of employees, hav-
ing been motivated by the same bad faith declaration of im-
passe, were similarly unlawful''; and that ``these actions also
constitute discrimination against employees in violation of
Section 8(a)(3) and (1) of the Act.'' The Board essentially
adopted the recommended reinstatement, make-whole, and
broad remedial order of the administrative law judge. 292
NLRB 1234 (1989). The Board's Order is now pending re-
view in the United States Court of Appeals for the District
of Columbia Circuit.Ronald Ross, the Union's business representative, testifiedin the instant information request proceeding. Ross recalled
that on March 2, 1987, ``the entire Liquor Association, the
bargaining unit employees, were locked out''; a picket line
was established; it later ``was rumored that [Respondent]
Washington Wholesale was either being sold or put up for
sale and I got that rumor from the guys [locked-out Wash-
ington Wholesale employees] who were actually walking the
picket lines''; ``we noticed that there were different trucks
along with the trucks that they [Washington] previously
had''; ``there were other trucks that were added ... with

New York tags''; there were ``placards painted on the side
of the [new] truck[s] which said Washington Wholesale but
under that you could see that there was some type of writingbut you couldn't see it clearly enough to distinguish what it
was''; Washington's trucks previously had ``D.C. tags,''
however, as noted, the new trucks had ``N. Y. tags''; and the
new trucks had a ``cardboard taped over'' the permanent in-scription stating ``Washington Wholesale.'' In addition, Rossrecalled that one of the locked-out unit employees provided
him with a letter pertaining to ``the sale of the Company.''
(See G.C. Exh. 19.) This document, dated November 19,
1987, is a notice to the creditors of Respondent Washington
reciting, inter alia, a bulk sale is about to be made by Re-spondent Washington to Respondent Newco; the address of
Newco is ``c/o Dow, Lohnes & Albertson'' in New York
City; and it is signed by Charles Merinoff on behalf of
Newco. Ross previously had been notified that Respondent
Leon's had become ``the successor employer to'' Respondent
Forman. (See R. Exh. 1.) Ross therefore caused the above in-
formation to be relayed to Union's counsel for appropriate
action. Ross noted that no locked-out unit employees had
been reinstated and he approximated the potential backpay li-
ability to the unit employees in the pending Board pro-
ceeding at over $10 million.Elizabeth Head, counsel for the Union, testified about herefforts on behalf of the Union to obtain information from Re-
spondents. Head went to the Alcoholic Beverage Control
Board of the District of Columbia and obtained the following
information pertaining to Charles Merinoff (who had signedthe above bulk sale notice on behalf of Respondent Newco);
other members of the Merinoff family; Charmer Industries,
Inc.; Efficiency Enterprises, Inc.; and the Merinoff Family
Partnership. These documents, as counsel for General Coun-
sel notes in his posthearing brief (p. 3), ``raised and continue
to raise substantial questions concerning the ownership and
control of Respondent Washington and/or Newco and the
roles of the Merinoffs and their corporate and related entities
in that ownership and control.'' (See G.C. Exhs. 18, 20±22.)Thus, General Counsel's Exhibit 18, Respondent Newco'sAlcoholic Beverage Control license application, shows, inter
alia, that Merinoff family members are listed as officers, di-
rectors and stockholders of Respondent Newco and also offi-
cers, directors and stockholders of Charmer Industries, Inc.;
Charmer is a ``wholesale distributor of alcoholic beverages''
in New York; and, specifically,Messers. Herman Merinoff, Charles Merinoff and Ste-ven Drucker are stockholders of applicant [Newco] and
also have interests in Charmer .... 
All of the remain-ing stockholders of applicant are also stockholders of
Charmer .... 
Some of the funds invested in applicantby the stockholders were accumulated as a result of
compensation and/or dividends paid to them by Charm-
er .... 
Charmer has loaned the Corporation [Newco]$1 million .... Of 
the $2 million being contributedto the Corporation, $1 million will represent capital
paid in by the stockholders and the other $1 million
will consist of a loan from Charmer .... 
The fundsbeing invested in the Corporation come from the indi-
vidual bank accounts of the stockholders which ac-
counts are maintained at Manufacturers Trust Company
.... 
The funds being loaned by Charmer will comefrom operating capital.General Counsel's Exhibit 20, an affidavit by CharlesMerinoff in support of the above license application, shows,
inter alia, the sources of the funds to be invested by the
named stockholders of Newco, noting:The remaining stockholders are each stockholders ofEfficiency Enterprises, Inc. ... Each has owed to
 228DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1See also the letter dated August 18, 1987, part of the above application,which shows that the seven listed shareholders of Efficiency are among thelisted shareholders of Respondent Newco.2See also G.C. Exh. 17, Respondent Newco's certificate of incorporation.him/her by Efficiency undistributed profits .... To
the extent Efficiency does not have sufficient funds in
its bank account to pay each of the stockholders ...

their respective investment [in Newco], Efficiency will
draw on its line of credit at Manufacturers .... 
Eachof the remaining stockholders will finance his/her pur-
chase of Newco's stock with the funds received from
Efficiency. ... In addition to the $1 million capital in-

vestment being made by the [listed] stockholders, there
will [be] $1 million loaned to Newco by ... Herman

I. Merinoff, ... Ruth Drucker ... [and the] Merinoff

Family Partnership [as described therein.]1In addition, General Counsel's Exhibit 21 shows, inter alia,
that Efficiency is engaged in the truck rental business and
General Counsel's Exhibit 22 shows the relationship between
Efficiency and the Merinoff Family Partnership.Accordingly, Hugh Beins, counsel for the Union, wroteRonald Tisch, counsel for Respondents, on June 7, 1988
(G.C. Exh. 2), a request for the following information:1. The contract of sale between Respondent Wash-ington and Chalmer (mistakenly called ``Charmers'')
together with all documents which identify Chalmer.2. The number of hours worked by the replacementssince March 2, 1987, the date of the unlawful lockout.Beins explained:Our major concern at the moment is to obtain the rein-statement of the employees. That should be in your in-
terest also because it will serve to cut off the [backpay]
liability which is running with interest. We must pursue
any relief from the Board to obtain reinstatement.Beins received no response to his letter and again wroteTisch on June 17 (G.C. Exh. 3) requesting the contract of
sale between Respondent Washington and Chalmer with all
documents which identify Chalmer as well as ``all documents
showing the identity and relationship between [Respondents]
Forman and Leon's ....'' Beins noted:
Finally, we insist upon the financial statements for allthree Companies in the year 1987. There is a rumor
that Beitzell is in imminent danger of bankruptcy or
sale. If the assets of these Companies are in jeopardy,
it is obviously highly relevant to the rights of the Union
and the employees.Beins requested an ``immediate reply.''Tisch responded to Beins on June 22 (G.C. Exh. 7) stating,inter alia, that the ``relevance'' of the ``contract of sale'' be-
tween ``Chalmers'' and ``Washington Wholesale Liquor es-
capes us''; the ``request for all documents which shall iden-
tify Chalmers'' ``appears to be irrelevant as well as overly
broad, burdensome and vague''; ``we would appreciate your
insight as to the relevance of the hours worked by the re-
placement employees''; as to Forman and Leon's ``you had
the opportunity to litigate any issue arising therefrom ... at

the unfair labor practice hearing'' and the ``Company noti-
fied the Union that Leon's ... would be the new Em-

ployer''; and ``you are not entitled to financial statements... since you stated the need arose out of a rumor per-
taining to Beitzell's bankruptcy or sale.''Beins wrote Tisch again on June 27 (G.C. Exh. 4) explain-ing the ``relevance'' of his requests pertaining to Charmer,
as follows:Around March 1987 Charmers [sic] bought Wash-ington .... At 
that time I wrote the Company advis-ing them of the obligation pursuant to the Golden Statedoctrine. I never received a reply. Since then Charmers'
people and Charmers' trucks from New York have been
in Washington's location in D.C. The licenses of the
trucks were only recently changed from New York to
D.C. licenses.We are very much concerned that a ``dummy'' cor-poration may have been set up to purchase Washington
even though in fact Charmers D.C. is the same
Chalmers as in New York City. Since you are rep-
resenting the Company, you certainly have the evidence
and we are entitled to it because of its relevance.Again Beins asked for a prompt response; however, no infor-mation was provided.Beins again wrote Tisch on October 14 (G.C. Exh. 5) re-stating that the requested information was both necessary and
relevant. Beins explained:Specifically, I want to know all of the corporate and fi-nancial arrangements involving Forman ... and

Leon's ... or any other entity involved with the group

we represent. ... I want the same information for

Washington and the New York corporation [mistakenly
described as Charmer] which bought them. Frankly, I
am curious and suspicious that some devious mind may
be plotting how to avoid the financial exposure of the
NLRB decision.Beins requested this information within the next 2 weeks andthreatened to file charges with the Board. He also enclosed
a copy of his earlier letter to Charmer. (See G.C. Exh. 4.)Tisch replied to Beins on November 1 (G.C. Exh. 8) re-peating that ``the relevance of your requests escaped us'' and
``still does.'' No information was provided.The Union, as noted above, filed initial unfair labor prac-tice charges on November 9, 1988, and a complaint issued
on February 27, 1989. On February 15 or 16, 1989, Re-
spondent Employers first provided the Union with some re-
quested information. (See G.C. Exhs. 13, 14, 15, and 16.)2General Counsel's Exhibit 13 is the agreement between Re-
spondent Forman and Respondent Leon's, dated October 1,
1985. General Counsel's Exhibit 14 is the consent of the
board of directors of Respondent Newco, dated May 21,
1987, pertaining to its incorporation. This document refers to
an ``Exhibit A'' which was omitted. General Counsel's Ex-
hibit 15 is a certificate of Respondent Leon's, dated February
13, 1989, showing its stockholders, directors, and officers.
General Counsel's Exhibit 16 is the sales agreement between
Respondent Washington and Respondent Newco, dated May
31, 1987. A number of documents are incorporated by ref-
erence into the sales agreement; however, as counsel for
General Counsel notes in his posthearing brief (p. 6), Re- 229ASSN. OF D.C. LIQUOR WHOLESALERS3As noted, the instant hearing commenced on November 28, some six daysafter this last submission.4I credit the testimony of Ronald Ross and Elizabeth Head as summarizedabove. Their testimony is uncontroverted and substantiated by undisputed doc-
umentary evidence.spondents have refused to supply them. (See G.C. Exh. 11,p. 1 with respect to Newco.)Beins wrote Tisch on February 21 (G.C. Exh. 6) acknowl-edging the receipt of information ``for the first time'' on
February 16. Beins complained that the information supplied
was ``totally inadequate.'' Beins generally spelled out some
15 information requests pertaining to, inter alia, the relation-
ships between Respondent Washington, Respondent Newco,
Chalmer, and the Merinoffs and the previous information re-
quests. Beins also enclosed 38 specific questions pertaining
to Newco and Chalmer. Beins further spelled out some nine
information requests pertaining to Respondents Forman and
Leon's and their relationship. Beins also enclosed the same
38 specific questions pertaining Forman and Leon's.A further unfair labor practice charge was filed on March20. Tisch then supplied the Union with additional informa-
tion on April 19 (G.C. Exh. 9). Tisch later supplied ``addi-
tional information'' to Board agents on May 16 (G.C. Exh.
11), June 28 (G.C. Exh. 10), and November 22 (G.C. Exh.
12).3Tisch did not supply requested supporting documenta-tion. He refused to supply requested information pertaining
to Charmer or entities other than Washington or Newco. Re-
quested information pertaining to, for example, ownership
percentages was called ``confidential''; later, however, it was
supplied. Cf. General Counsel's Exhibits 11 and 12. At one
point, the Union was informed that there were no common
directors between Respondents Forman and Leon's. Later,
some 6 days before this hearing, the Board agent was in-
formed that one Harold Munter is an officer and director of
both corporate entities. Cf. General Counsel's Exhibits 6, 9,
11, and 12. At one point, the Union was also informed that
Charles Merinoff was the common officer and director of
Respondent Newco and Charmer. However, elsewhere, it ap-
peared that Newco directors Charles Merinoff, Herman
Merinoff, and Steven Drucker are also directors, officers, and
shareholders of Charmer. Cf. General Counsel's Exhibits 6,
9, 17, and 18. In addition, although Respondent Newco's
ABC license application makes it clear that Charmer loaned
$1 million to Newco, Charles Merinoff, in a later submission
to a Board agent (G.C. Exh. 10), claimed that this was an
error. Significantly, no attempt was apparently made to cor-
rect the ABC license application.4DiscussionWe are principally concerned here with the delays and re-fusals of Respondents to supply requested information to the
Union. Respondents Association, Forman, Leon's, Wash-
ington, and Beitzell had been found by the Board to have
violated their bargaining obligation to the Union and to have
unlawfully locked out the unit employees represented by the
Union. The Board had ordered Respondents to reinstate and
make whole the unit employees. The Union, as discussed
below, concerned that Respondents might be attempting to
evade their reinstatement and backpay obligation approxi-
mated at over $10 million, made information requests com-
mencing on and after June 7, 1988. (See G.C. Exhs. 2
through 6.) The credited and undisputed evidence of recordmakes it plain that Respondents delayed and refused to pro-vide requested information and, in addition, provided false
and misleading information. The question here is whether
this conduct of Respondents further violated their bargaining
obligation under Section 8(a)(5) and (1) of the Act.The controlling legal principles have been restated manytimes. Thus, as summarized in Maben Energy Corp., 295NLRB 149 (1989), ``an employer is obligated to provide a
union with requested information if there is a probability that
such data is relevant and will be of use to the union in ful-
filling its statutory duties and responsibilities as the employ-
ees' exclusive bargaining representative''; the issue in such
a case is ``whether the requested information had probable
and potential relevance to the union's statutory obligation to
represent employees within the contractual units''; ``the fact
the requested information may relate to employers and em-
ployees outside the represented bargaining unit does not by
itself negate its relevance''; ``for, whatever the eventual mer-
its of the union's claim that their contracts are being violated
and their bargaining units unlawfully diminished, they are
entitled to the requested information under the discovery type
standard announced in NLRB v. Acme Industrial Co., 385U.S. 432, 437 (1967), to judge for themselves whether to
press their claims in the contractual grievance procedure or
before the Board or Courts ....'' 
Associated General Con-tractors of California, 242 NLRB 891 (1979), enfd. as modi-fied 633 F.2d 766 (9th Cir. 1980). See also Electrical EnergyServices, 288 NLRB 925 (1988). And, where a union seeksinformation to establish an alter ego or single employer rela-
tionship, it is not required to prove the existence of such a
relationship, rather, it is sufficient ``that General Counsel has
established that the union had an objective factual basis for
believing'' that one entity is an ``alter ego or single em-ployer'' of the other. M. Scher & Sons, Inc., 286 NLRB 688(1987). Clearly, these same principles are equally applicable
to union efforts to determine successorship relationships. Cf.
Westwood Import Co., 251 NLRB 1213, 1226 (1980).Moreover, the delayed and untimely submission of suchrequested information does not fulfill this bargaining obliga-
tion or obviate the need for a remedy. Cf. Alle AreciboCorp., 264 NLRB 1267, 1274 (1982), and First Big Moun-tain Mining Co., JD-246-89 (cited by counsel for the Unionand Respondents in their posthearing briefs). Likewise, an
employer does not fulfill this obligation when it submits in-
formation to a Board representative rather than directly to the
requesting union with whom it must bargain in good faith.
See CRST, Inc., 269 NLRB 400 (1984). In short, ``a union'sright to information is not defeated merely because the union
may acquire the needed information through an independent
course of investigation ... the union is entitled to an accu-

rate and authoritative statement ... the employer either

must supply such information or adequately set forth the rea-
sons why it is unable to comply ....'' Finally, general, be-
lated, and eschewed assertions of confidentiality will not jus-
tify a refusal by an employer to supply requested information
where it fails to come forward with some offer ``to accom-
modate its concerns with its bargaining obligations.'' See
Maben Energy, supra.In the instant case, the Union, in an attempt to bring Re-spondents into compliance with the Board's outstanding
Order and thus get its locked-out unit members back to work
and made whole, initiated the above information requests. 230DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Counsel for General Counsel also argues that the requested informationwas ``presumptively relevant''; however, as he elsewhere acknowledges, ``a
finding of presumptive relevance is not essential'' here because the parties
have ``amply demonstrated the relevance of the requested information.'' Coun-
sel for Respondents argues that the information sought here is ``confidential.''
I reject this assertion. As noted above, such general, belated, and eschewed
assertions of confidentiality will not justify a refusal by an employer to supply
requested information where it fails to come forward with some offer ``to ac-
commodate its concerns with its bargaining obligations.'' See Maben Energy,supra. Likewise, on this record, I find no reasonable basis for contending that
the requests were burdensome or oppressive. Counsel for Respondents also re-
news his objections to the complaint amendments allowed at the hearing. Upon
reconsideration, I adhere to those rulings and further note that the allowed
amendments were closely related to the filed charges and issued complaints.
Finally, counsel for Respondents argues that Respondents Association, Wash-
ington, Forman, and Beitzell are not proper parties here. As explained supra,
these parties were respondents in the initial proceeding and found by the
Board to have bargained in bad faith, locked out, and discriminated against
the unit employees. The requests for information involved in this proceeding
were served on counsel who apparently represents these respondents. Counsel
for General Counsel and the Union are now seeking, in effect, to bring these
respondents into compliance with the Board's outstanding Order and fulfill
their bargaining obligation. Under the circumstances, I find them to be proper
parties to this proceeding.Respondents Forman and/or Leon's and Respondents Wash-ington and/or Newco had undergone ownership changes both
before and after the unlawful March 2, 1987 lockout. The ex-
isting information concerning the Forman-Leon's transaction
(see R. Exh. l) was certainly not clear. Under the cir-
cumstances, the Union was not obligated to accept without
more the general and vague assertion that Leon's was a
``successor'' to Forman. Accordingly, the Union's request
for detailed information pertaining to the relationship be-
tween Forman and Leon's is clearly relevant to the Union's
obligation to represent its locked-out unit members. Respond-
ents, however, by their counsel, as demonstrated above, at-
tempted initially to ignore the Union's request for this infor-
mation. Later, Respondents periodically released portions of
this requested information, submitted false and misleading in-
formation, and, in addition, submitted requested information
to Board representatives instead of directly to the Union.The Union fared no better with respect to its requested in-formation pertaining to the relationship between Respondent
Washington, Respondent Newco, Charmer, and other related
entities. Again, as demonstrated above, Respondents, by their
counsel, engaged in unwarranted and unjustified delays, sub-
mitted false and misleading information, submitted informa-
tion to Board representatives rather than directly to the
Union, and refused to submit requested information per-
taining to Charmer and related entities. Thus, for example,
counsel for Respondents generally asserted that the ``rel-
evance'' of information pertaining to the relationship be-
tween Respondent Newco and Chalmer ``escapes us.'' Coun-
sel for the Union adequately and sufficiently demonstrated to
counsel for Respondents his concerns over a suspected at-
tempt by Respondents through the use of a ``dummy cor-
poration'' to evade their obligation under the outstanding
Board Order. Respondents nevertheless persisted in their re-
fusal to supply requested information.The evidence of record amply demonstrates an objectivefactual basis for believing that Respondents were engaging in
an attempt to evade or avoid their outstanding reinstatement
and backpay obligation by use of related and connected enti-
ties. Thus, shortly after the unlawful lockout, the Union ob-
served different trucks at Respondents' facility with New
York license tags and their permanent identifications con-
cealed. The Union also obtained a notice, dated November
19, 1987, and signed by Charles Merinoff, indicating that ``a
bulk sale is about to be made'' from Respondent Washington
to Respondent Newco. Newco was listed as having a New
York address. In addition, the Union obtained documentsshowing connections between Respondent Newco, Charmer,
Efficiency, and the Merinoff Family Partnership. Members of
the Merinoff family, as demonstrated above, are listed as di-
rectors, officers, and stockholders of Newco and Charmer.
Charmer is a corporation with a New York address engaged
in the wholesale distribution of alcoholic beverages. Charmer
loaned $1 million to Newco. These funds came from oper-
ating capital. There is reference in the documents to another
$1 million loan to Newco from the listed shareholders to be
paid out of an account maintained with Hanover Trust. Else-
where, it is recited:The remaining stockholders are each stockholders ofEfficiency Enterprises, Inc. ... Each has owed to

him/her by Efficiency undistributed profits .... To
the extent Efficiency does not have sufficient funds inits bank account to pay each of the stockholders ...
their respective investment [in Newco], Efficiency will
draw on its line of credit at Manufacturers .... 
Eachof the remaining stockholders will finance his/her pur-
chase of Newco's stock with the funds received from
Efficiency. ... In addition to the $1 million capital in-

vestment being made by the [listed] stockholders, there
will [be] $1 million loaned to Newco by ... Herman
I. Merinoff, ... Ruth Drucker ... [and the] Merinoff

Family Partnership [as described therein.]The contract of sale between Washington and Newco pro-vides that notices to Newco shall be sent to Charmer at its
New York address. In addition, Efficiency is engaged in the
truck rental business and there is obviously a relationship be-
tween Efficiency and the Merinoff Family Partnership.On this record, I find and conclude that the informationrequested by the Union, as recited above, was clearly rel-
evant to and necessary for the Union to fulfill its statutory
representational duties on behalf of the unlawfully locked-out
unit employees. I also find and conclude that General Coun-
sel and the Union have amply established probable and po-
tential relevance. Finally, I find and conclude that Respond-
ents, by their delays in supplying such information, by their
refusals to supply such information, and by their supplying
of false and misleading information, have further violated
their bargaining obligation, in violation of Section 8(a)(5)
and (1) of the Act. See 292 NLRB 1234.5CONCLUSIONSOF
LAW1. Respondents are employers engaged in commerce as al-leged.2. The Union is a labor organization as alleged.
3. The Union is the exclusive bargaining agent of the fol-lowing appropriate unit of Respondents' employees:All truck drivers, tow motor operators, checkers, help-ers and warehousemen employed by Respondent Em-
ployers, excluding all other employees, guards and su-
pervisors as defined in the Act. 231ASSN. OF D.C. LIQUOR WHOLESALERS6If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.7If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-
tions Board'' shall read ``Posted Pursuant to a Judgment of the United States
Court of Appeals Enforcing an Order of the National Labor Relations Board.''4. Respondents violated Section 8(a)(5) and (1) of the Actby their failure and refusal to bargain in good faith with the
Union as the exclusive bargaining agent of their employees
in the above appropriate unit by refusing to supply to the
Union certain requested information that was both necessary
for and relevant to the Union's performance of its function
as bargaining agent for the unit employees; by responding to
the Union's requests for information with false and mis-
leading information; and by the unwarranted delay in sup-
plying certain requested information.5. The unfair labor practices found above affect commerceas alleged.REMEDYTo remedy the unfair labor practices found above, Re-spondents will be directed to cease and desist from engaging
in such conduct or in any other manner impinging upon em-
ployee Section 7 rights. I note that the Board approved in
the earlier unfair labor practice case such a broad order.
Since Respondents are persisting in their refusal to bargain
in good faith, such a broad order would similarly be appro-
priate here. Respondents will also be directed to turn over to
the Union, insofar as they have not already done so, the re-
quested information together with requested supporting docu-
mentation and post the attached notices.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended6ORDERRespondents Association of D.C. Liquor Wholesalers andits Members Forman Bros., Inc. and/or Leon's Leasing Co.,
Inc.; Washington Wholesale Liquor Co., Inc. and/or Newco
Washington Wholesale Liquor Company, Inc.; and Beitzell
& Co.; their officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Failing and refusing to bargain in good faith with theUnion, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local Union No.639, AFL±CIO as the exclusive bargaining agent of their em-
ployees in the following appropriate bargaining unit by fail-
ing and refusing to furnish the Union with certain requested
information, including requested supporting documentation,
as described in the above decision, which is necessary and
relevant to the Union's performance of its function as the ex-
clusive bargaining agent of the unit employees. The appro-
priate bargaining unit is:All truck drivers, tow motor operators, checkers, help-ers and warehousemen employed by Respondent Em-
ployers, excluding all other employees, guards and su-
pervisors as defined in the Act.(b) In any other manner interfering with, restraining, or co-ercing their employees in the exercise of the rights guaran-
teed to them in Section 7 of the National Labor Relations
Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Furnish the Union, insofar as they have not alreadydone so, with the requested information as described in the
above decision.(b) Post at their facilities copies of the attached noticemarked ``Appendix.''7Copies of the notice, on forms pro-vided by the Regional Director for Region 5, after being
signed by the Respondent's authorized representative, shall
be posted by the Respondent immediately upon receipt and
maintained for 60 consecutive days in conspicuous places in-
cluding all places where notices to employees are custom-
arily posted. Reasonable steps shall be taken by the Respond-
ent to ensure that the notices are not altered, defaced, or cov-
ered by any other material.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps Respondent has taken
to comply.